Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 05/19/2022 has been entered. Claims 1 – 12 remain pending and are under examination. Applicant’s amendment to claim 1 find support in at least claim 7 of the original claim set. 
Applicant’s amendments have overcome the rejection under 112(a)
Applicant’s amendments have overcome the rejection under 112(b)
Applicant’s amendments have overcome the rejection under 112(d)

Applicant’s amendments have overcome the rejection of claims 1 – 3, 5, and 8 – 10 under 35 U.S.C. 103 over Li (CN101934378) in view of Hu (CN104511596) and University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016). 
However, upon further consideration, a new rejection is made of claims 1 – 3, 5, 7 – 10, and 12 under 35 U.S.C. 103 over Li (CN101934378) in view of Hu (CN104511596) and University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016) and in further view of University at Buffalo (“First Course on Kinetics and Reaction Engineering”, 2015)



Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 7 – 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation) and University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016) and in further view of University at Buffalo (“First Course on Kinetics and Reaction Engineering”, 2015)

Regarding claims 1 – 3, 5, 7 – 8, and 12, Li teaches a method for rapid preparation of silver nanowires [Title]. Li teaches the method includes adding a silver nitrate ethylene glycol solution and a polymer ethylene glycol solution that contains copper chloride, at the same time to preheated ethylene glycol in a reactor (meeting the claimed limitation of making a solution “A” and solution “B” and feeding them to a reactor (meeting the claimed limitation of placing the capping agent in the reactor in series), as claimed, given that the silver nitrate solution and polymer ethylene glycol solution are added separately at the same time) [0008].
Wherein copper chloride meets the claimed limitation of “metal halide” and meets the claimed limitation of claim 3. Wherein silver nitrate meets the claimed limitation of “metal salt” and meets the claimed limitation of claim 2. Wherein the polymer can be polyvinyl pyrrolidone [0011], meeting the claimed limitation of “capping agent” and the claimed limitation of claim 5. 
	The mixed solution is stirred and heated for a reaction time of 5 – 30 minutes, which overlaps with the claimed range, in a temperature range of 140 – 200°C, which overlaps with the claimed range [0008]
	The obtained silver wires are washed with acetone and ethanol and isolated in a centrifugal container (interpreted as moving the outflow to another reactor) [0009]. Wherein the acetone/ethanol solution meets the claimed limitation of antisolvent, given that acetone is a possible “antisolvent” as claimed in claim 8, also meeting the claimed limitation of claim 8. 
	Li does not explicitly teach the stirring rate or the molecular weight of the polyvinyl pyrrolidone 

	Hu teaches a similar method of making silver metal nanowires including mixing polyvinyl pyrrolidone, halide salt, ethylene glycol, and silver nitrate [0013]. Hu further teaches that once the reactants are mixed into the reactor and heated, the stirring speed is 50 – 300 rpm, which overlaps with the claimed range [0020, 0023]. Furthermore, Hu teaches that the polyvinyl pyrrolidone has a molecular weight of 10,000 – 200,000, which overlaps with the claimed range of claim 5. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li and used the stirring speed as taught by Hu. Given that Li and Hu both teach highly similar methods of producing silver nanowires, a person of ordinary skill in the art would have a reasonable expectation of success in applying the stirring speed as taught by Hu to the method of Li. 
As well, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the polyvinyl pyrrolidone of Li and used the molecular weight range as taught by Hu. Given that Li and Hu both teach highly similar methods of producing silver nanowires including using polyvinyl pyrrolidone, a person of ordinary skill in the art would have a reasonable expectation of success in applying the molecular weight as taught by Hu to the method of Li. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

While Li teaches a batch process and not a continuous process using continuous stirred tank reactor (CSTR). The making of a batch process of the prior art into a continuous is a prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP 2144.04 V E). 
Furthermore, as taught by University of Michigan, continuous stirred tank reactor are most commonly used in industrial processing for homogenous liquid-phase flow reactors [page 2, bottom], i.e. the type of reaction of taking place in Li in view of Hu, and can be used in series. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu and made it a continuous process and further still, would have been obvious to a person of ordinary skill in the art to have used a continuous stirred tank reactor (CSTR) in series given that they are primarily used for homogenous liquid phase flow reactions, as taught by University of Michigan. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the antisolvent (i.e. ethanol/acetone washing fluid) and added it to the last reactor in series given that the washing step is the last step prior to centrifuging the silver nanowires to isolate them. 

Li in view of Hu and University of Michigan does not teach information about the size of the headspace of the CSTRs.

University at Buffalo teaches information regarding the kinetics of reactions taking place in CSTRS [Title]. The University at Buffalo states that when a liquid phase reaction takes place in a CSTR (i.e. such as the one in Li in view of Hu and University of Michigan), CSTRs are not filled all the way to brim [page 2, Top]. The University at Buffalo further teaches that the volume and total volumes of the CSTR reactor(s) is a variable in the calculation of the reaction taking place and thereby the final conversion amount of the reaction [page 1, bottom through page 2, top]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu and University of Michigan and optimized the headspace volume in relation the total volume in order to calculate and control the reaction taking place and thereby control the conversion amount of the reaction. Given that the University of Buffalo teaches that CSTRs are not filled to the brim during liquid phase reactions and that the volume of the CSTR is an important factor in calculating/controlling the reaction, a person of ordinary skill in the art would be reasonably motivated to control the ratio of the headspace to the total volume in order to produce a steady state reaction that produce a consistent conversion rate. 

Regarding claims 9 – 10, Li in view of Hu, University of Michigan, and University at Buffalo teaches the invention as applied above in claim 1. Li teaches that the metal nanowires have an average length of 10 – 100µm, which overlaps with the claimed range, and an average diameter of 50 – 220 nm, which overlaps with the claimed range [0025]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation), University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016) and University at Buffalo (“First Course on Kinetics and Reaction Engineering”, 2015), as applied to claim 1 above, in further view of Dong (CN204639140, using espacenet translation)

Regarding claim 4, Li in view of Hu, University of Michigan, and University at Buffalo teaches the invention as applied above in claim 1. Hu teaches that ethylene glycol can be continuously returned to the reaction tank, but does not explicitly teach that the washing liquid (similar the acetone/ethanol mixture of Li, which is interpreted as the antisolvent) can be recycled [Fig 1, 0015, 0016]. 

Dong teaches a method of preparing high conductive silver nanowires [title] via reduction reaction and including the presence of PVP and a final washing [0013, 0014, 0017, 0019]. Dong also shows that the process has a recycling system [Fig 1] and teaches that the treatment of wastewater from the preparation of silver nanowires is important because the silver present can pollute the environment and cause human harm [0008]. Dong further teaches that the method includes the treatment and reuse of waste liquid in order to avoid discharge into the environment [0009]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu, University of Michigan, and University at Buffalo and included steps of treating and reusing the ethylene glycol and alcohol/ethanol washing fluid. As taught by Dong, the wastewater from preparation of silver nanowires can damage the environment and cause human harm and therefore, a person of ordinary skill in the art would be motivated to include a recycling system/method in the method of Li in view of Hu and University of Michigan. Furthermore, given that Dong is directed to producing silver nanowires, an ordinarily skilled artisan would have a reasonable expectation of success in achieving predictable results. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the antisolvent (i.e. ethanol/acetone washing fluid) and recycled it back to the last reactor in series given that the washing step is the last step prior to centrifuging the silver nanowires to isolate them. 


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation), University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016) and University at Buffalo (“First Course on Kinetics and Reaction Engineering”, 2015), as applied to claim 1 above, in further view of Oilmann (US 8,551,211, as cited in IDS 8/23/2021) 
 
Regarding claim 6, Li in view of Hu, University of Michigan, and University at Buffalo (“First Course on Kinetics and Reaction Engineering”, 2015) teaches the invention as applied above in claim 1. Li in view of Hu, University of Michigan, and University at Buffalo does not teach the number of CSTR reactors in a row. 
Oilmann teaches a similar method of making metal nanowires including using silver nitrate, PVP, and a halide [Example 2], in a continuous reactor based fashion [Abstract]. Oilmann teaches that that continuous-flow reactors may be arranged in series and be stirred reactors [Col 5, line 61 – 66]. Oilmann further shows a method in which two separate reactors stages are used in series [Fig 2.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu, University of Michigan, and University at Buffalo  and used 2 CSTR reactors in series to produce the silver nanowires. Given that Oilmann and Li (and Hu) are directed to producing silver nanowires using a similar method, a person of ordinary skill in the art would have a reasonable expectation of success in using two CSTR reactors, as taught by Oilmann, in the method of Li in view of Hu. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN101934378, using espacenet translation) in view of Hu (CN104511596, using espacenet translation), University of Michigan (“Continuous Stirred Tank Reactors”, NPL, 2016) and University at Buffalo (“First Course on Kinetics and Reaction Engineering”, 2015), as applied to claim 1 above, in further view of McGough (US2016/0114393)

Regarding claim 11, Li in view of Hu, University of Michigan, and University at Buffalo teaches the invention as applied above in claim 1. Li in view of Hu, University of Michigan, and University at Buffalo does not teach information about the connectivity of the headspace(s) of the CSTRs. 

McGough teaches a method for producing silver nanowires using a similar method as Li and Hu including using silver nitrate, a metal halide, and PVP [0024, 0021, 0022]. McGough further teaches that the vapor space above in the container should be purged with inert gas in order to minimize the presence oxygen in the gas in the vapor space and maintain said atmosphere during the growth phase [0031].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Li in view of Hu, University of Michigan, and University at Buffalo and connected the headspaces in order to purge the atmosphere using inert gas and maintain a low oxygen concentration throughout the progression of the reaction, as taught by McGough. The purging of the vapor space/head space of the reactors would help minimize the reaction of the reactants in the liquid and the compounds present in the gas phase. Furthermore, given that McGough and Li (in view of Hu) are directed to similar methods of producing silver nanowires, a person of ordinary skill in the art would have a reasonable expectation of success in applying the teaches of McGough to Li in view of Hu and the University of Michigan. 

Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive. 

Applicant argues that Li in view of Hu and the University of Michigan does not teach or suggest a series of CSTR in which the antisolvent is added to the last CSTR in the series [Page 3 of remarks]. Applicant also argues that University of Michigan does not teach that CSTRs can be used for any reaction or the reaction of Li in view of Hu [Page 3, bottom – page 4, top]. The examiner respectfully disagrees. First, the University of Michigan states that continuous stirred tank reactor are most commonly used in industrial processing for homogenous liquid-phase flow reactors [page 2, bottom], that is, the type of reaction that is conducted in Li in view of Hu and can be used in series. Additionally and as further evidenced by Folger, CSTRs in series produce a higher conversion rate because the reaction moves onto the next CSTR and continues the reaction to a higher conversion percentage. That is, the making of a batch process of the prior art into a continuous is a prima facie case of obviousness, absent evidence of criticality or unexpected results (See MPEP 2144.04 V E) and furthermore, the University of Michigan explicitly teaches that CSTRs can be placed in series and are used for homogenous liquid-phase reactions. 
Lastly, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). As disclosed in Li, the introduction of the acetone/ethanol solution separates the formed silver nanowires from the remaining solution (noted as the “supernatant”) [0009], which ends the reaction by precipitation of the silver nanowires. Therefore, a person of ordinary skill in the art would reasonably understand that addition of the acetone/ethanol would be done at the end of the reaction either in the final reactor where reaction is complete or in the physical centrifuge separation, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, in this case the selection of when the addition of the acetone/ethanol (antisolvent) was performed; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 C)

Applicant argues that a person of ordinary skill in the art would not have reasonably expected that CSTRs in series could produce a 100% conversion of the silver ions to silver nanowires, and therefore, the claimed invention is distinguished from the prior art. The examiner respectfully disagrees. First, the claimed invention does not require any specific conversion rate and limitations from the specification are not read into the claims (See MPEP 2145 VI). Additionally, as evidenced by Folger above, CSTRs in series are/were previously known to produce higher conversion rates and the number of CSTRs as well as other factors, including the headspace percent, affect the ultimate conversion factor. Furthermore, a person of ordinary skill would be motivated to produce a complete conversion of the reaction in order to avoid incomplete reactant usage. Therefore, the controlling of the number of CSTRs as well as headspace percentage (result-effective variables) would be routine optimization of a prior art process to produce a complete/optimal reaction would be a prima facie case of obviousness. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735